Order, entered August 30, 1961, denying the application for a writ of coram nobis, without a hearing, reversed on the law and in the exercise of discretion and the matter remanded for a hearing. Petitioner asserts that his plea of guilty to two crimes of robbery in the first degree and related crimes, was induced by the prosecutor’s promise of a lenient sentence. He claims that the promise of leniency was not fulfilled. In support of his application he submits his own affidavit together with a corroborating affidavit of his mother and one of a former girl friend. The District Attorney resists a hearing because a prior application upon the same grounds was denied and the appeal from such denial was dismissed for failure to prosecute. In urging the affirmance of the order dismissing the writ the District Attorney relies chiefly on the case of People v. Sullivan (4 N Y 2d 472, 473-474). While the court in that case did say that “ Where a second or later application is made, which alleges no new *940or additional evidence and is in all material respects substantially the same as dealt with in the prior application, there is no reason why a hearing must be conducted on the renewed, application ”, it also said that “ The court, of course, will consider new or additional evidence and in the exorcise of his judicial discretion decide whether such evidence is of sufficient merit and substance to warrant a new hearing.” The District Attorney, on oral argument, frankly stated that were this the first application then perhaps a hearing would be justified. In view of the additional affidavits now submitted, and the fact that the petitioner’s prior application had been denied without having granted him a hearing, discretion should be exercised to permit a hearing at this time. It is observed that the judgment of conviction sought to be vacated was rendered in June of 1953. The long lapse of time between sentence and the corain nobis application possibly could result in prejudice to the People in the event that the writ be ultimately sustained. Perhaps the doctrine of laches should apply in a proceeding in the nature of coruin nobis as it does in other branches of the law. Here, however, there are no facts presented on which a finding of laches could be made — if indeed laches could be considered as a reason for refusing to exercise discretion to direct a hearing. Concur — Breitel, J. P., Rabin, McNally and Eager, JJ.;